AFFIRM; and Opinion Filed January 30, 2018.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-00813-CR

                       FRANKLYN TYRONE JOHNSON, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                           On Appeal from the 396th District Court
                                   Tarrant County, Texas
                              Trial Court Cause No. 1320746D

                             MEMORANDUM OPINION
                       Before Justices Lang-Miers, Fillmore, and Stoddart
                                   Opinion by Justice Fillmore
       Franklyn Tyrone Johnson appeals his conviction for aggravated sexual assault of a child

younger than fourteen years of age. Appellant waived his right to a jury trial and pleaded guilty

to the charged offense. The trial court deferred adjudication of guilt and placed appellant on

community supervision for ten years. When the State filed a motion to adjudicate guilt, appellant

pleaded true to the allegations of violations of conditions of deferred adjudication probation

contained in the State’s motion. The trial court found appellant guilty and assessed punishment at

fifteen years in prison. Although originally filed in the Second Court of Appeals, the appeal was

transferred to this Court on July 14, 2017 by the Texas Supreme Court pursuant to a docket

equalization order. TEX. GOV’T CODE ANN. § 73.001 (West 2013).
        On appeal, appellant’s attorney filed a brief in which he concludes the appeal is wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967). The brief presents a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim.

App. [Panel Op.] 1978) (determining whether brief meets requirements of Anders). Counsel

delivered a copy of the brief to appellant. We advised appellant of his right to file a pro se response,

but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (noting appellant has right to file pro se response to Anders brief filed by counsel).

        We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

        We affirm the trial court’s judgment.




                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47

170813F.U05




                                                  –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 FRANKLYN TYRONE JOHNSON,                          On Appeal from the 396th District Court,
 Appellant                                         Tarrant County, Texas
                                                   Trial Court Cause No. 1320746D.
 No. 05-17-00813-CR         V.                     Opinion delivered by Justice Fillmore.
                                                   Justices Lang-Miers and Stoddart
 THE STATE OF TEXAS, Appellee                      participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 30th day of January, 2018.




                                             –3–